     Case 1:15-cv-00433-DAD-EPG Document 102 Filed 10/11/18 Page 1 of 2



 1    W. SCOTT CAMERON (State Bar No. 229828)
      KING & SPALDING LLP
 2    621 Capitol Mall, Suite 1500
      Sacramento, CA 95814
 3    Telephone: (916) 321-4807
      Facsimile: (916) 321-4900
 4    Email: scameron@kslaw.com
 5    TIMOTHY G. BARBER (Pro Hac Vice)
      BRADLEY J. LINGO (Pro Hac Vice)
 6    KING & SPALDING LLP
      300 South Tryon Street, Suite 1700
 7    Charlotte, NC 28202
      Telephone: (704) 503-2600
 8    Facsimile: (704) 503-2622
      Email: tbarber@kslaw.com
 9           blingo@kslaw.com
10    Attorneys for Defendant PST Services LLC
11

12                                 UNITED STATES DISTRICT COURT

13                                 EASTERN DISTRICT OF CALIFORNIA

14    UNITED STATES and the STATE OF                    Case No. 1:15-cv-433-DAD-EPG
      CALIFORNIA ex rel. NICOLLE O’NEILL
15    et al.,                                           DEFENDANT PST SERVICES’
                                                        STATEMENT OF NON-OPPOSITION TO
16                   Plaintiffs/Relator,                PLAINTIFF-RELATOR’S MOTION
                                                        FOR ENTRY OF FINAL JUDGMENT
17           v.                                         PURSUANT TO FRCP RULE 54(b)
18    SOMNIA, INC. et al.,                              Action Filed: March 19, 2015
19                   Defendants.                        Hearing Noticed: November 6, 2018 at 9:30
                                                        (PST Services requests to attend any hearing
20                                                      via a telephonic appearance)
21

22           Defendant PST Services LLC (“PST Services”) submits this Statement of Non-
23 Opposition to Plaintiff-Relator Nicolle O’Neill’s Motion for Entry of Final Judgment Pursuant to

24    FRCP 54(b) (Dkt. 101).       Although PST Services does not concur with a number of the
25    characterizations in Plaintiff-Relator’s Motion, PST Services agrees with Plaintiff-Relator’s core
26    contentions that:
27       1. “The Court’s motion to dismiss order is a final adjudication of Relator’s claims as to
28           Defendant PST. The Court’s decision on PST’s motion to dismiss ended all of Relator’s
                                                  1
        DEFENDANT PST SERVICES’ STATEMENT OF NON-OPPOSITION TO PLAINTIFF-RELATOR’S MOTION
                      FOR ENTRY OF FINAL JUDGMENT PURSUANT TO FRCP RULE 54(b)
     Case 1:15-cv-00433-DAD-EPG Document 102 Filed 10/11/18 Page 2 of 2



 1           claims against PST. Relator’s remaining claims are directed against Somnia, PAS and

 2           individual physicians affiliated with those defendants.” Dkt. 101 at 4:16-19.

 3       2. “As a result of the Court’s ruling, all claims pled against Defendant PST have been

 4           dismissed.” Id. at 3:24-25.

 5    Accordingly, PST Services does not oppose Plaintiff-Relator’s Motion, which asks this Court to

 6    enter final judgment as to all claims brought against Defendant PST Services.

 7

 8    Dated: October 11, 2018                         KING & SPALDING LLP
 9

10
                                                      By: /s/ Scott Cameron                       .
11                                                        Scott Cameron
12                                                         Attorney for Defendant PST Services
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
        DEFENDANT PST SERVICES’ STATEMENT OF NON-OPPOSITION TO PLAINTIFF-RELATOR’S MOTION
                      FOR ENTRY OF FINAL JUDGMENT PURSUANT TO FRCP RULE 54(b)
